DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: competing definitions of “A2” clarity issues and conflicting statements.  
Paragraph [0007] recites: “A2 is an angle between an extension line of a concave edge of the second lens and the optical axis” and paragraph [0025] recites: “A2 is an angle B (also referred to as an aperture angle) between a tangent line of a concave edge of the second lens L2 and a direction perpendicular to the optical axis A, as illustrated in FIG. 1.”  It is unclear if A2 is parallel or perpendicular to the optical axis.  Given figure 1, particularly angle B, the examiner assumes perpendicular.    
Paragraph [0023] states:  “It is worth mentioning that the refractive power of an image side of the third lens L3 (i.e., a surface S6) is positive.”  The examiner is unsure what applicant means since lens surfaces do not have positive or negative refractive powers, per se.  Lens as a whole have refractive powers.  The examiner cannot discern if applicant is indicating the concave shape of S6 or the positive refractive power of the third lens.
Paragraph [0025] states: “… the lens closest to the magnified side 110 (i.e., the first lens L1) has a thickness greater than 1 mm along the optical axis A.”  However, Tables 1, 3 & 5 have L1= 1 mm.  The or equal to 1 mm.”
Appropriate correction is required.  Further applicant’s cooperation is respectfully requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 9 and 17 “wherein Z1 is one of the fifth length and the sixth length having a larger thickness along the optical axis, and Z2 is the other one of the fifth lens and the sixth lens having a smaller thickness along the optical axis” has clarity issues.  The claim language goes back and forth between thickness and length, making it confusing if Z1 and Z2 are lens thicknesses or length between adjacent subsequent or proceeding lenses.  The examiner would suggest and for purposes of examination use: “wherein Z1 is one of the fifth lens thickness and the sixth lens thickness having a larger thickness along the optical axis, and Z2 is the other one of the fifth lens thickness and the sixth lens thickness having a smaller thickness along the optical axis.”
Regarding claim 11, in light of the objection to the specification set forth above, it is unclear if A2 is parallel or perpendicular to the optical axis.  For purposes of examination the examiner will assume it is perpendicular, as disclosed in paragraph [0025] and figure 1 of the instant application.  For purposes of examination the examiner will use “wherein A2 is an angle between an extension line of a concave edge of the second lens and a line perpendicular to the optical axis.”
210<FOV<230”.
Further regarding claim 17 (dependent on 11), insofar as it is understood, “4<Z1/Z2<10, wherein Z1 is one of the fifth lens thickness and the sixth lens thickness having a larger thickness along the optical axis, and Z2 is the other one of the fifth lens thickness and the sixth lens thickness having a smaller thickness along the optical axis” is a broader limitation than “4<D6/D5<10, wherein D5 is a thickness of the fifth lens along the optical axis, and D6 is a thickness of the sixth lens along the optical axis” as required by claim 11.  Claim 11 mathematically necessitates D6>D5.  It is unclear if D6<D5 is now allowed or not.  All cases falling under the limitation required by claim 11 meets the requirements of claim 17  For purposes of examination the examiner will use “4<D6/D5<10. 
Regarding claim 18 “wherein a refractive power of an image side of the third lens is positive” has clarity issues.  Sides of lenses do not have positive or negative refractive powers, per se, lens as a whole have refractive powers, and it is unclear if the third lens is positive or if some particular feature, such as radius of curvature is meant.   Further, it is unclear which side is an image side, since the claimed invention is described in terms of a “magnified side” and a “minified side.”  Paragraph [0023] repeats the same language in describing lens 100 in figure 1 and states: “It is worth mentioning that the refractive power of an image side of the third lens L3 (i.e., a surface S6) is positive.”  The examiner’s best guess is applicant is indicating the third lens is positive.  For purposes of examination the examiner will use “wherein a refractive power
surface closest to the magnified side.”
Regarding claim 20 “wherein RL is an effective radius of the lens of the optical lens closest to the minified side” has clarity issues.  It is clear which lens is referred to, however, it is unclear which surface (i.e. magnified side or minified side) of said lens is meant.  The specification repeats the same language and sheds no light on the issue.  Given similar reasoning as used in interpreting claim 19 the examiner’s best guess is the radius of the last lens surface, i.e. S13, is meant.  For purposes of examination the examiner will use “wherein RL is an effective radius of the lens surface closest to the minified side.”
Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “wherein the thickness of the lens closest to the magnified side along the optical axis is greater than or equal to 1 mm”, does not reasonably provide enablement for “wherein the thickness of the lens closest to the magnified side along the optical axis is greater than 1 mm.”  The specification or equal to 1 mm.”
Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claim 20 insofar as it is understood “wherein the optical lens satisfies 0.2 <RL/LT<0.38, wherein RL is an effective radius of the lens surface closest to the minified side” is not enabled.  In the examples the final lens surface, i.e. S13, radii of curvatures (assumed meaning of RL) are -1.913, -1.903 & -2.164, when divided by their respective LT values, i.e. 10.736, 10.762 & 11.007, results in -0.178, -0.177 & -0.197, which does not satisfy the conditional expression.  The Tables further list RL/LT values of 0.306, 0.307 & 0.312.  Solving for RL for these values results in RL=3.29, 3.30 & 2.17, however there is no way to determine what these values are related to or how the lens examples are represented by these values since no radius of curvatures match these values.  Thus, the specification does not provide enough direction (failing Wands factor F) and does not appear to provide a working example insofar as the claim is understood (failing Wands factor G) and considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure, see MPEP 2164.01(a).  For purposes of examination the examiner will assume a device requiring all other limitations will inherently read on this limitation given similar structures and functions.

The following is a quotation of 35 U.S.C. 112(d):


Claims 5 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5 “wherein the first lens group comprises a first lens, a second lens, and a third lens sequentially arranged along the optical axis from the magnified side to the minified side, and the second lens group comprises a fourth lens, a fifth lens, and a sixth lens sequentially arranged along the optical lens from the magnified side to the minified side” serves only to label the lenses required by claim 1.  There are no structural or function limitations involved with the claim.  Therefore the claim fails to further limit the invention of claim 1.
Regarding claim 17, insofar as it is understood, see 112b interpretation set forth above, claim 17 repeats the conditional statement “4<D6/D5<10” and fails to further limit the invention of claim 11.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as they are understood claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. US Patent Application Publication 2019/0094498.
Regarding claim 1 Liao discloses an optical lens (title e.g. example 2 see figure 3), comprising: a first lens group (e.g. combination of lenses 210, 220 & 230), an aperture (e.g. aperture stop 200), and a second lens group (e.g. combination of lenses 240, 250 & 260) arranged sequentially from a magnified side to a minified side along an optical axis (paragraph [0125] see figure 3), wherein the first lens group has a negative refractive power (using the values in Table 3 fG1=-10.83), the first lens group comprises three lenses with refractive powers (e.g. 210, 220 & 230), the first lens group comprises a lens with a positive refractive power (paragraph [0128] “lens element 230 with positive refractive power”), and the first lens group comprises an aspheric lens (paragraphs [0127-28] disclose 220 & 230 are aspheric); wherein the second lens group has a positive refractive power (using the values in Table 3 fG2=3.80), the second lens group comprises three lenses with refractive powers (e.g. 240, 250 & 260), the second lens group comprises a lens with a negative refractive power (paragraph [0130] “lens element 250 with negative refractive power”), a lens of the second lens group closest to the minified side is a cemented lens (paragraph [0131] “image-side surface 252 of the fifth lens element 250 and the object-side surface 261 of the sixth lens element 260 are cemented to each other” see figure 3), and the second lens group comprises an aspheric lens (paragraphs [0129-31] disclose 240, 250 & 260 are aspheric); wherein a number of the lenses having the refractive powers in the optical lens is within a range from 6 to 8 lenses (paragraph [0125] “The optical imaging lens assembly includes six lens elements” e.g. 210, 220, 230, 
Regarding claim 3 Liao discloses the optical lens according to claim 1, as set forth above.  Liao further discloses wherein the thickness of the lens closest to the magnified side along the optical axis is greater than or equal to 1 mm (value in Table 3 is 1.66 mm).
Regarding claim 4 Liao discloses the optical lens according to claim 1, as set forth above.  Liao further discloses wherein a refractive power of one of the cemented lens is positive (paragraph [0131] “lens element 260 with positive refractive power”), and a refractive power of the other is negative (paragraph [0130] “lens element 250 with negative refractive power”).
Regarding claim 5 Liao discloses the optical lens according to claim 1, as set forth above.  Liao further discloses wherein the first lens group comprises a first lens (e.g. 210), a second lens (e.g. 220), and a third lens (e.g. 230) sequentially arranged along the optical axis from the magnified side to the minified side (see figure 3), and the second lens group comprises a fourth lens (e.g. 240), a fifth lens (e.g. 250), and a sixth lens (e.g. 260) sequentially arranged along the optical lens from the magnified side to the minified side (see figure 3).
Regarding claim 6 Liao discloses the optical lens according to claim 5, as set forth above.  Liao further discloses wherein refractive powers of the first lens to the fourth lens are sequentially negative, negative, positive, and positive (see paragraphs [0126-29]).
Regarding claim 7 Liao discloses the optical lens according to claim 5, as set forth above.  Liao further discloses wherein a refractive power of one of the fifth lens and the sixth lens is positive, and the other is negative (see paragraphs [0130-31]).

Insofar as they are understood claims 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. US Patent Application Publication 2018/0120544.

Regarding claim 12 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein the optical lens satisfies 210<FOV<230 (using values in Table 3 & paragraph [0018] FOV=216°).
Regarding claim 14 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein refractive powers of the first lens to the fourth lens are sequentially negative, negative, positive, and positive (paragraph [0018] discloses the refractive powers of L1 to L4 are “negative, negative, positive, positive …”).
Regarding claim 15 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein a refractive power of one of the fifth lens and the sixth lens is positive, and the other is negative (paragraph [0018] discloses the refractive powers of L5 to L6 are “…negative, positive …”).
Regarding claim 17 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein the optical lens satisfies 4 <D6/D5<10 (using values in Table 3 D6/D5=4.6)

Regarding claim 19 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein the optical lens satisfies 0.7 <R1/LT<2 (using values in Table 3 R1/LT =0.73).
Regarding claim 20 Chiang discloses the optical lens according to claim 11, as set forth above.  Chiang further discloses wherein the optical lens satisfies 0.2 <RL/LT<0.38, wherein RL is an effective radius of the lens surface closest to the minified side (inherent given similar structures and functions, as set forth in 112 section above).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. US Patent Application Publication 2019/0094498.
Regarding claim 8 Liao discloses the optical lens according to claim 5, as set forth above.  Liao further discloses wherein materials of the first lens (e.g. 210) is glass (paragraph [0126] “210 is made of glass material”), and materials of the second lens (e.g. 220), the third lens (e.g. 230), the fifth lens (e.g. 250), and the sixth lens (e.g. 260) are plastic (paragraphs [0127-28 & 130-31] notes 220, 230, 250 & 250 are “made of plastic material”).
Liao does not disclose the fourth lens is glass.
Liao further teaches the lens elements of the assembly can be made of glass or plastic material (paragraph [0073]) and that one would be motivated to choose glass since the distribution of the refractive power of the optical imaging lens assembly may be more flexible to design (paragraph [0073]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical lens as disclosed by Liao to have the fourth lens be glass as taught by Liao, for the purpose of having the distribution of the refractive power of the optical imaging lens assembly may be more flexible to design.

Insofar as they are understood claims 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. US Patent Application Publication 2019/0384038.
Regarding claim 11 Liao discloses an optical lens (title e.g. example 6, see figure 11), comprising: a first lens (e.g. 610), a second lens (e.g. 620), a third lens (e.g. 630), a fourth lens (e.g. 640), an aperture  (e.g. 600), a fifth lens (e.g. 650), and a sixth lens (e.g. 660) sequentially arranged from a magnified side to a minified side along an optical axis, wherein the fifth lens and the sixth lens are cemented lenses (paragraph [0173] see figure 11), and the optical lens satisfies following conditions: 9 <LT/EFL<15 (using the values in Table 11 LT/EFL=11.11); 4<D6/D5<10 (using the values in Table 11 D6/D5=4.08);  
Liao does not discloses the aperture is between the third and fourth lens.  
Liao further teaches the aperture stop can be placed at the front of the first lens, i.e. a front stop, or in between the first lens and the image plane, i.e. a middle stop (paragraph [0071]).  Liao further provides a motivation to use a middle stop since it is favorable for enlarging the viewing angle, i.e. providing a wider field of view (paragraph [0071]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical lens as disclosed by Liao to have the aperture stop between the third and fourth lens as suggested by Liao for the purpose of adjusting the field of view.
Regarding claim 12 Liao discloses the optical lens according to claim 11 including FOV=210°, as set forth above.
Liao does not discloses wherein the optical lens satisfies 210<FOV<230.
Liao discloses FOV=210°, which is just outside of the lower end of claimed range, i.e. “210<”.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Therefore, since this difference in prior art value (i.e. FOV=210) and the claimed range is so minimal (i.e. 210<), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Komatsu the additional feature of having the field of view slightly greater than 210°, i.e. within the claimed range, since this range closely approximates the value disclosed taught by Liao.

Regarding claim 15 Liao discloses the optical lens according to claim 11, as set forth above.  Liao further discloses wherein a refractive power of one of the fifth lens (e.g. 650) and the sixth lens (e.g. 660) is positive, and the other is negative ((Table 11 discloses 650 is negative and 660 is positive).
Regarding claim 16 Liao discloses the optical lens according to claim 11, as set forth above.  Liao further discloses wherein materials of the first lens (e.g. 210) is glass (paragraph [0168] “610 is made of glass material”), and materials of the second lens (e.g. 620), the third lens (e.g. 630), the fifth lens (e.g. 650), and the sixth lens (e.g. 660) are plastic (paragraphs [0169-70 & 0172-73] notes 620, 630, 650 & 650 are “made of plastic material”).  Liao does not disclose the fourth lens is glass.  Liao further teaches the lens elements of the assembly can be made of glass or plastic material (paragraph [0063]) and that one would be motivated to choose glass since the distribution of the refractive power of the optical imaging lens assembly may be more flexible to design (paragraph [0063]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the optical lens as disclosed by Liao to have the fourth lens be glass as taught by Liao, for the purpose of having the distribution of the refractive power of the optical imaging lens assembly may be more flexible to design.
Regarding claim 17 Liao discloses the optical lens according to claim 11, as set forth above.  Liao further discloses wherein the optical lens satisfies 4<D6/D5<10 (using the values in Table 11 D6/D5=4.08, as set forth above).
Regarding claim 19 Liao discloses the optical lens according to claim 11, as set forth above.  Liao further discloses wherein the optical lens satisfies 0.7 <R1/LT<2 (using the values in Table 11 R1/LT=0.99).
.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claims 2 and 10 (both dependent on 1) the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical lens specifically including, as the distinguishing features in combination with the other limitations, satisfying FOV>210 and/or 180<FOV<230.  The nearest art Liao ‘498 example 2, noted above, has an FOV=167°.  Prior art Chiang, noted above, has examples satisfying the conditionals, e.g. example 3 has an FOV=216°, however Chiang at least fails to satisfy LT/D1<12 as required by claim 1.  Prior art Liao ‘038, noted above, and Chen et al. US Patent Application Publication 2017/0307851 have optical lenses with some similarities but at least fail to have a positive lens in the first lens group, as required by claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. US Patent Application Publication 2017/0307851 have optical lenses with some similarities but at least fail to have a positive lens in the first lens group, as required by independent claim 1, and/or satisfying 4<D6/D5<10, as required by independent claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George G. King/Primary Examiner, Art Unit 2872                                                                     November 17, 2021